

115 S2624 IS: EQIP Improvement Act of 2018
U.S. Senate
2018-03-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 2624IN THE SENATE OF THE UNITED STATESMarch 22, 2018Mr. Booker (for himself and Mr. Lee) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and ForestryA BILLTo amend the Food Security Act of 1985 to make adjustments to the environmental quality incentives
			 program, and for other purposes.
	
 1.Short titleThis Act may be cited as the EQIP Improvement Act of 2018.
		2.Environmental Quality Incentives Program reforms
 (a)In generalSection 1240B of the Food Security Act of 1985 (16 U.S.C. 3839aa–2) is amended— (1)in subsection (d), by striking paragraph (2) and inserting the following:
					
						(2)Limitation on payments
 A payment to a producer for performing a practice may not exceed, as determined by the Secretary— (A)except as provided in subparagraphs (B) through (D), 75 percent of the costs associated with planning, design, materials, equipment, installation, labor, management, maintenance, or training;
 (B)40 percent of the costs associated with planning, design, materials, equipment, installation, labor, management, maintenance, or training for—
 (i)an access road; (ii)an animal mortality facility;
 (iii)an aquaculture pond; (iv)clearing and snagging;
 (v)a dam; (vi)a dam using a diversion;
 (vii)a dike; (viii)a diversion;
 (ix)a fish raceway or tank; (x)an irrigation pipeline;
 (xi)an irrigation reservoir; (xii)land clearing;
 (xiii)land smoothing; (xiv)a livestock pipeline;
 (xv)obstruction removal; (xvi)a pond;
 (xvii)a pumping plant; (xviii)spoil spreading;
 (xix)a surface drain using a field ditch; (xx)a main or lateral surface drain;
 (xxi)a vertical drain; (xxii)a waste facility closure;
 (xxiii)a waste storage facility; (xxiv)waste transfer; or
 (xxv)a waste treatment lagoon; (C)100 percent of income foregone by the producer; or
 (D)in the case of a practice that includes one or more elements described in subparagraphs (A) through (C)—
 (i)75 percent of the costs incurred with respect to any elements described in subparagraph (A); (ii)40 percent of the costs incurred with respect to any elements described in subparagraph (B); and
 (iii)100 percent of the income forgone with respect to any elements described in subparagraph (C).; and (2)in subsection (f), by striking the subsection designation and heading and all that follows through For each in paragraph (2) and inserting the following:
					
 (f)Allocation of funding for wildlife habitatFor each. (b)Limitation on paymentsSection 1240G of the Food Security Act of 1985 (16 U.S.C. 3839aa–7) is amended by striking $450,000 and inserting $150,000.
 (c)Program reformsSection 1240F of the Food Security Act of 1985 (16 U.S.C. 3839aa–6) is amended— (1)in the matter preceding paragraph (1), by striking To the extent and inserting the following:
					
 (a)Producer assistanceTo the extent; and (2)by adding at the end the following:
					
 (b)Program reformsNot later than 180 days after the date of enactment of this subsection, the Secretary shall— (1)coordinate the program with the conservation effects assessments carried out by the Secretary—
 (A)to ensure that the conservation effects assessments consider the practical limitations and costs and benefits encountered by the Secretary in implementing the program; and
 (B)to use information collected through conservation effects assessments carried out by the Secretary to direct funds of the program to contracts that will optimize environmental benefits; and
 (2)revise guidance issued to States with regards to allocation processes of program funds within the States to provide that, in determining the allocation of program funds within a State, the State should use data regarding environmental concerns, if available, as a primary factor to prioritize projects.
							.
				(d)High-Priority practices
 (1)Definition of high-priority practiceSection 1240A of the Food Security Act of 1985 (16 U.S.C. 3839aa–1) is amended— (A)by redesignating paragraphs (2) through (5) as paragraphs (3) through (6), respectively; and
 (B)by inserting after paragraph (1) the following:  (2)High-priority practice (A)In generalThe term high-priority practice means a land management practice or vegetative practice that, as determined by the Secretary, is a cost-effective means of addressing the most pressing specific impairments that threaten to degrade or impair—
 (i)water quality; (ii)water quantity;
 (iii)soil or related natural resources within a local watershed; or (iv)a specific natural resource boundary.
 (B)InclusionsThe term high-priority practice includes the planning, design, materials, equipment, installation, labor, management, maintenance, or training for—
 (i)conservation cover; (ii)conservation crop rotation;
 (iii)cover crops; (iv)critical area planting;
 (v)a filter strip; (vi)nutrient management;
 (vii)prescribed grazing; (viii)residue and tillage management using no till;
 (ix)a riparian forest buffer; (x)a riparian herbaceous cover; and
 (xi)tree and shrub establishment.. (2)Prioritization of applicationsSection 1240C(b) of the Food Security Act of 1985 (16 U.S.C. 3839aa–3(b)) is amended—
 (A)by redesignating paragraphs (1) through (4) as paragraphs (2) through (5), respectively; and (B)by inserting before paragraph (2) (as redesignated by subparagraph (A)) the following—
						
 (1)that consist only of the performance of one or more high-priority practices;. (e)Report to CongressSection 1240B of the Food Security Act of 1985 (16 U.S.C. 3839aa–2) is amended by adding at the end the following:
				
 (j)Annual report to CongressNot less frequently than once each year, the Secretary shall submit to Congress a report describing—
 (1)the amount obligated under the program with respect to each category of practice, with information categorized by fiscal year and State; and
 (2)the amount obligated under the program in each State, with information categorized by fiscal year and the size of the operation of each producer..